PER CURIAM.
At the request and suggestion of the Judicial Qualifications Commission, Rule 25(4) (b) of the Ethics Governing Judges adopted by this Court on December 21, 1970 (Petition of Committee on Standards of Judicial Conduct, Fla., 242 So.2d 711) is amended by adding explanatory footnotes.
Rule 25(4) (b) is amended, effective immediately, so as to read as follows:
Rule 25, Business Promotions and Solicitations for Charities.
(4) A judge shall file with the Judicial Qualifications Commission of this State on or before ten days after filing his federal income tax return for the year 1971 and during the same time in each year thereafter, a financial report consisting of the following documents:
******
(b) A verified statement on forms to be approved by the Commission of the assets and liabilities 1 owned, held, or incurred by him at any time during the preceding year as well as a statement of the source and amounts of all income, including gifts 2 and bequests, received by him during the preceding year.
ROBERTS, C. J., and CARLTON, ADKINS, McCAIN and DEKLE, JJ„ concur.

. Excluding any individual trade account which does not exceed $200.00 in any month, such as sums owed monthly on oil company credit cards, department store charges, utility bills, etc.


. Excluding gifts received from a judge’s immediate family and all campaign gifts which are reportable under Chapter 99, Florida Statutes, F.S.A.